Mr. Justice Creighton delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 401*—when judgment for plaintiff will he sustained on appeal. In an action to recover a balance claimed to be due on a tiling contract, a verdict in favor of plaintiff held sustained by the evidence and errors in instructions held not prejudicial error. 2. Appeal and error, § 1420*—when irregularity during trial not cause for reversal. Courts will not reverse a cause merely because of some irregularity during the trial, if from all the facts and circumstances in the record it appears that equal and exact justice has been done.  See Illinois Notes Digest, Vols. XI to XV, same topic and section number.